Appeal from a judgment of the Court of Claims for damages for a breach of a Mghway contract by the State of New York. The evidence supports the judgment of the Court of Claims; the State breached the contract by refusing to give the contractor possession of the Mghway on wMch the contract was to be carried on; by changing the method of curing the concrete and by refusmg to pay for the change and to give the contractor a supplemental contract as required by law and by refusing to pay for the work abeady done according to the terms of the contract. The contractor was justified in rescinding the contract and suing for the value of the labor and *643materials which he had expended upon the contract. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ,